          Case 1:21-cv-01941-AJN Document 33
                                          32 Filed 08/16/21
                                                   08/13/21 Page 1
                                                                 2 of 10
                                                                      11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                    8/16/21
TOWN LINE EQUESTRIAN, LLC

                                                                   Civil Action No. 21-cv-1941 (AJN)
                           Plaintiff,
                                                                   STIPULATION OF
 -against-                                                         CONFIDENTIALITY AND
                                                                   PROTECTIVE ORDER
JOSE CURRAIS

                            Defendant.
---------------------------------------------------------------X

        WHEREAS Plaintiff Town Line Equestrian, LLC (Plaintiff”) and Defendant Jose Currais

(“Defendant”) (together with Plaintiff, the “Parties”) in the above-captioned action request that

this Court issue a protective order pursuant to Federal Rule of Civil Procedure 26(c) to protect the

confidentiality of non-public and competitively sensitive information that they may need to

disclose in connection with discovery in this action;

        WHEREAS the Parties have conferred in good faith and have agreed upon the terms of this

Stipulation;

        WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored

confidentiality order governing the pretrial phase of this action,

        IT IS HEREBY ORDERED that any person subject to this Stipulation - including without

limitation the Parties to this action (including their respective corporate parents, successors, and

assigns), their representatives, agents, experts and consultants, all third parties providing discovery

in this action, and all other interested persons with actual or constructive notice of this Stipulation

- will adhere to the following terms, upon pain of contempt:

        1.       The Parties to this litigation and any third-party shall have the right to designate as

“Confidential” any information, document, or thing, or portion of any document or thing: (a) that
         Case 1:21-cv-01941-AJN Document 33
                                         32 Filed 08/16/21
                                                  08/13/21 Page 2
                                                                3 of 10
                                                                     11




contains trade secrets, competitively sensitive technical, marketing, financial, sales, or other

confidential business information, or (b) that contains private or confidential personal information,

or (c) that contains information received in confidence from third parties, or (d) which the

producing party otherwise believes in good faith to be entitled to protection under Rule 26(c)(1)(G)

of the Federal Rules of Civil Procedure. Any Party to this litigation or any third party covered by

this Stipulation, who produces or discloses any Confidential material, including without limitation

any information, document, thing, interrogatory answer, admission, pleading, or testimony, shall

mark the same with the foregoing or similar legend: “CONFIDENTIAL” or “CONFIDENTIAL–

SUBJECT       TO     CONFIDENTIALITY            AND      PROTECTIVE         ORDER”       (hereinafter

“Confidential”).

       2.      Any Party to this litigation and any third-party shall have the right to designate as

“Attorneys’ Eyes Only” and subject to this Stipulation any information, document, or thing, or

portion of any document or thing that contains highly sensitive business or personal information,

the disclosure of which is highly likely to cause significant harm to an individual or to the business

or competitive position of the designating party. Any Party to this litigation or any third party who

is covered by this Stipulation, who produces or discloses any Attorneys’ Eyes Only material,

including without limitation any information, document, thing, interrogatory answer, admission,

pleading, or testimony, shall mark the same with the foregoing or similar legend: “ATTORNEYS’

EYES ONLY” or “ATTORNEYS’ EYES ONLY – SUBJECT TO CONFIDENTIALITY AND

PROTECTIVE ORDER” (hereinafter, “Attorneys’ Eyes Only”).

       3.      If a Party prints a document produced to it in native form, then the Party must notate

the appropriate designation (i.e. “Confidential” or “Attorneys’ Eyes Only”) on the document.
         Case 1:21-cv-01941-AJN Document 33
                                         32 Filed 08/16/21
                                                  08/13/21 Page 3
                                                                4 of 10
                                                                     11




       4.      All Confidential material shall be used by the receiving party solely for purposes

of the prosecution or defense of this action, shall not be used by the receiving party for any

business, commercial, competitive, personal or other purpose, and shall not be disclosed by the

receiving party to anyone other than those set forth in Paragraph 5, unless and until the restrictions

herein are removed either by written agreement of counsel for the parties, or by Order of the Court.

       5.      Confidential material and the contents of Confidential material may be disclosed

only to the following individuals under the following conditions:

               (a)     The Parties to this action;

               (b)     The attorneys of record for the Parties in this matter;

               (c)     Any litigation assistant, paralegal, stenographic, secretarial or clerical

                       personnel in their respective law firms, assisting the above-named counsel

                       in this action;

               (d)     This Court, including any appellate court, its support personnel, and court

                       reporters;

               (e)     Outside experts or consultants retained by counsel for purposes of this

                       action, provided they have signed a non-disclosure agreement in the form

                       attached hereto as Exhibit A;

               (f)      Outside vendors or service providers (such as copy-service providers and

                       document-management consultants) that counsel hire and assign to this

                       matter;

               (g)     Case evaluators, facilitators and/or mediators as assigned by the court or

                       mutually agreed upon by the parties;
         Case 1:21-cv-01941-AJN Document 33
                                         32 Filed 08/16/21
                                                  08/13/21 Page 4
                                                                5 of 10
                                                                     11




               (h)     Any person from whom testimony is taken or to be taken at a deposition

                       who (i) is noticed or subpoenaed for deposition by one party, can be shown

                       Confidential material by the other party, or (2) was identified in the parties’

                       Initial Disclosures;

               (i)     As to any document, its author, its addressee, and any other person indicated

                       on the face of the document as having received a copy; and

               (j)     Any other person agreed to in writing by the parties.

       6.      Except for the individuals described in Paragraph 5(a) through (g), no other person

permitted access under this Stipulation shall be granted such access to Confidential material until

that person has read this Stipulation and shall have agreed in writing to be bound by the terms and

conditions set forth herein and signed a non-disclosure agreement in the form attached hereto as

Exhibit A, except where further disclosure of the Confidential Discovery Material is required by

law or by order of a court of competent jurisdiction.

       7.      With respect to any depositions that involve a disclosure of Confidential material

of a party to this action, such party shall have until thirty (30) days after receipt of the deposition

transcript within which to inform all other parties that portions of the transcript are to be designated

Confidential, which period may be extended by agreement of the parties. No such deposition

transcript shall be disclosed to any individual other than the individuals described in Paragraph

5(b), (c), (d), (e), and (f) above and the deponent during these thirty (30) days, and no individual

attending such a deposition shall disclose the contents of the deposition to any individual other

than those described in Paragraph 5(b), (c), (d), (e), and (f) above during said thirty (30) days.

Upon being informed that certain portions of a deposition are to be designated as Confidential, all

parties shall immediately cause each copy of the transcript in its custody or control to be
         Case 1:21-cv-01941-AJN Document 33
                                         32 Filed 08/16/21
                                                  08/13/21 Page 5
                                                                6 of 10
                                                                     11




appropriately marked and limit disclosure of that transcript in accordance with Paragraphs 2 and

5.

       8.      Material produced and marked as Attorneys’ Eyes Only may be disclosed only to

the individuals described in paragraphs 5(c), 5(e), 5(f) and 5(i), and to such other persons as

counsel for the producing party agrees in advance or as Ordered by the Court.

       9.      If counsel for a party receiving documents or information designated as

Confidential or Attorneys’ Eyes Only hereunder objects to such designation of any or all of such

items, Counsel for the objecting party shall serve on the designating party or third party a written

objection to such designation, which shall describe with particularity the documents or information

in question and shall state the grounds for objection. Counsel for the designating party or third

party shall respond in writing to such objection within fourteen (14) days, and shall state with

particularity the grounds for asserting that the document or information is Confidential or

Attorneys’ Eyes Only. If no timely written response is made to the objection, the challenged

designation will be deemed void. If the designating party or nonparty makes a timely response to

such objection asserting the propriety of the designation, counsel shall then confer in good faith in

an effort to resolve the dispute. If a dispute as to a Confidential or Attorneys’ Eyes Only

designation of a document or item of information cannot be resolved by agreement, counsel for all

affected Parties will address their dispute to this Court in accordance with paragraph 2(C) of this

Court’s Individual Practices.

       10.     If the need arises during trial or at any Hearing before the Court for any party to

disclose Confidential or Attorneys’ Eyes Only information, it may do so only after giving notice

to the producing party and as directed by the Court.
         Case 1:21-cv-01941-AJN Document 33
                                         32 Filed 08/16/21
                                                  08/13/21 Page 6
                                                                7 of 10
                                                                     11




       11.     To the extent consistent with applicable law, the inadvertent or unintentional

disclosure of Confidential material that should have been designated as such, regardless of whether

the information, document or thing was so designated at the time of disclosure, shall not be deemed

a waiver in whole or in part of a party’s claim of confidentiality, either as to the specific

information, document or thing disclosed or as to any other material or information concerning the

same or related subject matter. Such inadvertent or unintentional disclosure may be rectified by

notifying in writing counsel for all parties to whom the material was disclosed that the material

should have been designated Confidential within a reasonable time after disclosure. Such notice

shall constitute a designation of the information, document or thing as Confidential under this

Stipulation.

       12.     When the inadvertent or mistaken disclosure of any information, document or thing

protected by privilege or work-product immunity is discovered by the producing party and brought

to the attention of the receiving party, the receiving party’s treatment of such material shall be in

accordance with Federal Rule of Civil Procedure 26(b)(5)(B). Such inadvertent or mistaken

disclosure of such information, document or thing shall not by itself constitute a waiver by the

producing party of any claims of privilege or work- product immunity. However, nothing herein

restricts the right of the receiving party to challenge the producing party’s claim of privilege or

work product immunity if appropriate within a reasonable time after receiving notice of the

inadvertent or mistaken disclosure.

       13.     No information that is in the public domain or which is already known by the

receiving party through proper means or which is or becomes available to a party from a source

other than the party asserting confidentiality, rightfully in possession of such information on a non-

confidential basis, shall be deemed or considered to be Confidential material under this Stipulation.
         Case 1:21-cv-01941-AJN Document 33
                                         32 Filed 08/16/21
                                                  08/13/21 Page 7
                                                                8 of 10
                                                                     11




        14.     Nothing in this Stipulation will prevent any party to this litigation or third- party

from producing any Confidential material in its possession in response to a lawful subpoena or

other compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the producing party as soon as

reasonably possible, and if permitted by the time allowed under the request, at least ten (10) days

before any such disclosure. Upon receiving such notice, the producing party will bear the burden

to oppose compliance with the subpoena, other compulsory process, or other legal notice if the

producing party deems it appropriate to do so.

        15.     Each person who has access to Confidential material must take all due precautions

to prevent the unauthorized or inadvertent disclosure of such material.

        16.     Within sixty (60) days of the final disposition of this action - including all appeals

- all recipients of Confidential material must either return it - including all copies thereof—to the

party that so designated the material, or, upon permission of the originating source, destroy such

material - including all copies thereof. In either event, by the 60-day deadline, the recipient must

certify its return or destruction by submitting a written certification to the designating party that

affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms of

reproducing or capturing any of the Confidential material. Notwithstanding this provision, counsel

for the parties in this action may retain an archival copy of all pleadings, motion papers, transcripts,

expert reports, legal memoranda, correspondence, or attorney work product, even if such materials

contain Confidential material. Any such archival copies that contain or constitute Confidential

material remain subject to this Stipulation.
         Case 1:21-cv-01941-AJN Document 33
                                         32 Filed 08/16/21
                                                  08/13/21 Page 8
                                                                9 of 10
                                                                     11




       17.     Nothing contained in this Stipulation will be construed as: (a) a waiver by a party

or person of its right to object to any discovery request; (b) a waiver of any privilege or protection;

or (c) a ruling regarding the admissibility at trial of any document, testimony, or other evidence.

       18.     Nothing in this Stipulation alters the parties’ obligations to comply with this Court’s

Individual Practices regarding requests for redaction or sealing.

       19.     This Stipulation will survive the termination of the litigation and will continue to

be binding upon all persons to whom Confidential material is produced or disclosed.

       20.     This Court will retain jurisdiction over all persons subject to this Stipulation to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.

       Stipulated and agreed this __ th day of August, 2021 by and between:


 KAGEN, CASPERSEN & BOGART PLLC                     STEVEN M. TARSHIS, ESQ.




 By: /s/ Joel Taylor _____________                  By: /s/ Steven Tarshis___________
     Joel M. Taylor, Esq.                               Steven M. Tarshis, Esq.
     757 Third Avenue, 20th Floor                       70 Church Street
     New York, New York 10017                           Flemington, New Jersey 08822
     Tel. 212-880-2045                                  Tel. 908-713-9229
     Email: jtaylor@kcbfirm.com                         Email: steven@smtesq.com

     Attorneys for Townline Equestrian, LLC              Attorney for Jose Currais



                                                         Nothing in this Order affects the parties'
SO ORDERED:
                                                         obligation to comply with Rule 4 of the Court's
                                                         Individual Practices in Civil Cases governing
                                                         redactions and filing under seal, or with any of
                          8/16/21
___________________________________                      the Court's other Individual Practices as
THE HON. ALISON J. NATHAN U.S.D.J.                       relevant. SO ORDERED.
           Case
           Case1:21-cv-01941-AJN
                1:21-cv-01941-AJN Document
                                  Document32
                                           33 Filed
                                              Filed08/13/21
                                                    08/16/21 Page
                                                             Page10
                                                                  9 of
                                                                    of10
                                                                       11




                                                 EXHIBIT A


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
TOWN LINE EQUESTRIAN, LLC

                                                                   Index No. 21-cv-1941 (AJN)
                           Plaintiff,
                                                                   AGREEMENT TO BE BOUND BY
 -against-                                                         CONFIDENTIALITY AND
                                                                   PROTECTIVE ORDER
JOSE CURRAIS

                            Defendant.
---------------------------------------------------------------X


          1.     I, ______________________________, being duly sworn, state that:

          2.     My address is ______________________________________________________.

          3.     My present employer is _______________________________________ and the

address of my employer is ____________________________________________.

          3.     My present occupation or job description is _______________________________.

          4.     I have carefully read and understood the provisions of the Confidentiality and

Protective Order in this case signed by the Court, and I will comply with all provisions of the

Confidentiality and Protective Order.

          5.     I will hold in confidence and not disclose to anyone not qualified under the

Confidentiality and Protective Order any Confidential Material or any words, summaries,

abstracts, or indices of Confidential Information disclosed to me.

          6.     I will limit use of Confidential Material disclosed to me solely for purpose of this

action.
        Case 1:21-cv-01941-AJN Document 33
                                        32 Filed 08/16/21
                                                 08/13/21 Page 10
                                                               11 of 10
                                                                     11




       7.      No later than the final conclusion of the case, I will return all Confidential Material

and summaries, abstracts, and indices thereof which come into my possession, and documents or

things which I have prepared relating thereto, to counsel for the party for whom I was employed

or retained.

       I declare under penalty of perjury that the foregoing is true and correct.

Dated: _____________



                                              __________________________________________
                                              Name
